Citation Nr: 1516166	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  14-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to toxic chemicals.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1952 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims that he has a current skin disability that is the result of his exposure to unspecified chemicals while serving at Ft. McClellan.  His personnel records indicate that he served at Ft. McClellan from 1952 to 1953 and that he was part of the chemical corps.  There are also reports suggesting treatment for skin problems in 1959, which is only five (5) years after service discharge.  Despite this argument and evidence, the AOJ has not sought to verify the Veteran's alleged chemical exposure.  The case must be remanded to do such.

If the AOJ is able to confirm inservice exposure to chemicals, the Veteran must also be afforded a VA examination to address any relationship between inservice exposure and any current skin disorder(s).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake any necessary development to independently verify the Veteran's claimed chemical exposure at Fort McClellan, including contacting the U.S. Army and Joint Services Records Research Center or other appropriate agency.  A list of the chemicals that the Veteran was exposed to, or may have been exposed to, should be compiled if possible.  Any additional action necessary for independent verification of the exposure, including follow-up action requested by the contacted entity, should be accomplished.  If in-service chemical exposure cannot be verified or conceded, the AOJ should notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information and describe any further action to be taken.  They should be given an opportunity to respond.

2.  If, and only if, the Veteran's claimed chemical exposure is verified or conceded, the Veteran must be scheduled for a VA examination with an appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner should be expressly informed of any verified or conceded chemical exposures.  S/he should identify each of the Veteran's current skin disorder(s) and state whether it is at least as likely as not (a 50 percent probability or greater) that any of these disorder(s) was caused or aggravated by active service, including chemical exposure.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim for service connection for a skin disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran  and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 202 & Supp. 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


